Citation Nr: 0948493	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  94-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the Veteran.  In essence, the following sequence 
is required: There must be a decision by the RO; the Veteran 
must timely express disagreement with the decision; VA must 
respond by issuing an SOC that explains the basis for the 
decision to the Veteran; and finally the Veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely-filed substantive appeal.  38 C.F.R. §º 20.200, 
20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to 
resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).

In an April 1997 decision, the Board, in part, denied service 
connection for ichthyosis and skin cancer due to herbicide 
exposure, determined that new and material evidence had not 
been submitted to reopen the Veteran's claims for service 
connection for a psychiatric disorder and residuals of 
cerebral concussion, and remanded the issues of service 
connection for nerve damage of the left arm, left calf, and 
fracture of the navicular bone of the left foot, increased 
evaluations for residuals of fracture of the left ankle, left 
wrist, and facial laceration scars, and entitlement to 
Chapter 31 vocational rehabilitation and training.  The 
Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).

In a June 1999 memorandum decision, the Court vacated and 
remanded the Board's April 1997 decision with respect to the 
issues of service connection for ichthyosis and skin cancer 
and whether there was new and material evidence to reopen the 
claims for psychiatric disorder and residuals of cerebral 
concussion.

Subsequently, the Veteran raised many more claims.  The 
Veteran appealed the RO's denial of the issues of entitlement 
to service connection for slurred speech and disorientation, 
numbness of the arms, legs, and toes, and residuals of 
multiple traumas of the left knee, hips, legs, and neck.

The denial of service connection for PTSD by the Board has 
been affirmed by both the Court and the Federal Circuit in 
November 1999.  Therefore, the issue of service connection 
for PTSD is not before the Board at this time.

In September 2000, the Board determined that new and material 
evidence had been submitted to reopen the Veteran's claims 
for service connection for a psychiatric disorder and 
residuals of a cerebral concussion and remanded the case for 
additional development.  During the course of the appeal, the 
RO increased the evaluation for scar residuals of facial 
laceration to 10 percent, effective from December 1994, the 
date of the Veteran's claim.  Additionally, the Veteran was 
determined to be incompetent to manage his VA funds and his 
spouse was appointed as fiduciary.

Review of the record reveals that the RO expressly considered 
referral of the Veteran's claims for increased evaluations 
for his left ankle, scar residuals of facial lacerations, and 
left wrist disabilities to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, the RO found that the case did not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In May 2003, the Board, having reviewed the record with these 
mandates in mind, found no basis for further action on this 
question.

In May 2003, the Board fully addressed all of the Veteran's 
claims at that time with the exception of the issue of 
entitlement to service connection for a psychiatric disorder 
other than PTSD, which was remanded for further development.

The Board noted in May 2003 that the Veteran has repeatedly 
disputed and disagreed with the creation of the overpayment 
of pension benefits.  Evidence indicates that the Veteran was 
notified of a debt in February 2000.  The Veteran filed 
statements regarding this debt in February and March 2000 
disagreeing with the creation of such debt.

The Board construed these statements as notices of 
disagreement to the creation of the overpayment.  However, an 
SOC addressing this issue was not of record at that time.

The Court has directed that where a Veteran has submitted a 
timely notice of disagreement with an adverse decision and an 
SOC addressing the issue was not sent, the Board should 
remand the issue to the RO for issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  This action was 
undertaken by the Board in May 2003 and an SOC was issued in 
August 2003.  A substantive appeal was received in October 
2003.  As a result, this issue was properly appealed to the 
Board.

In January 2006, the Veteran withdrew the claim of benefits 
under Chapter 31 of Title 38, United States Code.

In June 2006 and a statement received at the Board in 
December 2006, the Veteran appeared to have raised many other 
claims, but his statements were very unclear.  For example, 
within a statement received at the Board in December 2006, 
the Veteran appeared to be filing a substantive appeal 
regarding an issue that has never been the subject of an SOC 
or, it appears, a final decision by the RO.  This appeared in 
part due to the fact that the Veteran keeps raising more 
claims.

As the Court has stated:

Advancing different arguments at successive 
stages of the appellate process does not serve 
the interests of the parties or the Court. Such 
a practice hinders the decision-making process 
and raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 
F.2d 331 (Fed. Cir. 1992).

In this case, the Board is attempting to finally adjudicate 
claims raised by the Veteran many years ago.  It is important 
for the Veteran and his family to understand that raising or 
re-raising additional claims without a clear basis only 
hinders and delays the decision-making process.  The Board 
has noted the Veteran's contention that the VA is not 
processing his claim fast enough, but the Board must also 
note the very perplexing statements he has submitted to the 
RO and the Board, clearly delaying his case and creating 
procedural difficulties, further delaying the case.

In March 2007, the Board requested the Veteran (and, it 
appears, his daughter) to coordinate with the service 
representative and attempt to clearly indicate to the RO what 
issues he (or she) is now raising.  To date, further 
clarification has not been provided.  In any event, the Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108.  The RO has not 
fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  

In a decision dated March 2007, the Board denied the 
Veteran's claim of service connection for a psychiatric 
disorder other than PTSD.  The Board also remanded the issue 
of entitlement to nonservice-connected pension benefits from 
November 1, 1995 to December 1, 1996, the validity of the 
debt caused by payment of nonservice-connected pension 
benefits for further adjudication.  The Veteran subsequently 
appealed the Board's denial of his claim of service 
connection for psychiatric disorder other than PTSD.  

In a Memorandum Decision dated October 2008, the Court set 
aside the Board's March 2007 decision and remanded the claim 
for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric 
disorder other than PTSD.  He generally alleges to manifest 
an acquired psychiatric disorder, including an anxiety 
disorder, related to a plane accident in service.  The Board 
denied this claim in March 2007 finding that a chronic 
acquired psychiatric disorder was not manifested in service; 
a psychosis was not manifested in the first post service 
year; and that there was no competent credible evidence of a 
nexus between the Veteran's current psychiatric disorder and 
his active service or any complaints therein.

In a Memorandum Decision dated October 2008, the Court set 
aside the Board's March decision by noting several factors 
which must be further considered by the Board in adjudicating 
this claim, to include more specific discussion regarding the 
probative value of the Veteran's contentions, the adequacy of 
medical opinion in this case, and the Veteran's allegations 
that VA did not obtain, or properly consider, VA clinical 
records in 1971 and Social Security Administration (SSA) 
records.

The Board must first address the Veteran's contentions, first 
expressed in a January 2008 brief to the Court, that VA 
failed to obtain records from "1971" at the Manchester, New 
Hampshire VA Medical Center (VAMC) relating to a 
psychological evaluation.  The Veteran was serving on active 
duty in 1971.  During a VA Compensation and Pension (C&P) 
psychiatric examination in December 1988, the Veteran denied 
a history of psychiatric hospitalization or treatment since 
service.  The Veteran has since been adjudicated as 
incompetent.

In this regard, the Board must note that the claims file in 
this case now includes eight volumes of medical records. 

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the Veteran.  VA must 
continue to obtain such records unless it is documented that 
the records do not exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).

However, VA's duty to assist is predicated upon the claimant 
providing enough information to identify and locate the 
records, including the approximate time frame covered by the 
records.  38 C.F.R. § 3.159(c)(3).  On this record, the Board 
finds insufficient information to attempt to obtain VA 
clinical records considering that the Veteran was in service 
at the time of the claimed VA treatment, that he denied post-
service psychiatric treatment prior to the onset of his 
cognitive impairment, and that his current allegation was 
first voiced while the Veteran has been deemed incompetent.  

Based on the above, the Board finds no basis to believe that 
additional medical records regarding this claim are available 
and every reason to believe that all pertinent records that 
can be obtained have been obtain in this eight volume case in 
light of the exceptional work on this case by the RO.  
Notwithstanding, in light of the Court's decision in this 
case, the Board will remand the case to have the RO request 
the Veteran to identify the facilities and exact periods of 
time for which he claims VA psychiatric treatment and 
evaluation (other than VA C&P examinations).

The Veteran's documents related to his application for 
disability benefits with the Social Security Administration 
are of record.  As such, no further action is required on 
this issue at this time.

The Veteran's cognitive impairment and purported inability to 
communicate precluded a full examination by a VA C&P examiner 
in September 2004.  At that examination, the Veteran 
displayed severe cognitive impairment with very little 
comprehension of his surroundings.  Following an attempt to 
examine the Veteran, and after reviewing the claims folder, 
the examiner provided current diagnoses of cognitive disorder 
as evidenced by severe impairments in memory and 
comprehension, and depressive disorder not otherwise 
specified (NOS).  The examiner also provided the following 
opinion:

I am not able to provide an opinion regarding 
whether the [V]eteran is experiencing any 
psychiatric disability related to his military 
service, as I was not able to get an adequate 
history or description of the [V]eteran's 
difficulties due to the [V]eteran's cognitive 
impairment.  His service records refer to a 
"mild concussion" and "loss of memory" after 
the [V]eteran hit his head while evacuating an 
aircraft.  Evidently, his memory and cognitive 
functions have deteriorated significantly since 
he was in the Air Force, but there is no clear 
relationship between the accident and the 
[V]eteran's current problems.

I have recommended to the [V]eteran's wife that 
she seek neurological and neuropsychological 
intervention for this [V]eteran through the 
Dallas VA Medical Center."

In the October 2008 Memorandum Decision, the Court appeared 
to hold that the Board erred in finding that the September 
2004 VA C&P examination report constituted evidence against 
this claim.  In support of this finding, the Court cited the 
case of Perman v. Brown, 5 Vet. App. 237, 241 (1993) which 
"not[ed] that speculative or equivocal opinions may be 
considered 'non-evidence' and have no probative value."

In light of the Court's finding and the doctrine of law of 
the case, the Board must deem the September 2004 VA C&P 
examination report as inadequate for rating purposes.  
However, the Board must note the Perman proposition, that a 
competent medical professional's judgment that providing an 
opinion would be speculative should be considered "non-
evidence," has been twice criticized by the United States 
Court of Appeals for the Federal Circuit.  

In Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2007), the 
Federal Circuit Court first had the occasion to review the 
Perman "non-evidence" language in a case where the Court 
had referred to an "equivocal" medical statement which 
supported a service connection claim as "non-evidence" and 
having no probative value.  The Federal Circuit provided a 
"mature reading" to the Court's "non-evidence" statement 
by indicating that the Court merely found that the equivocal 
statement did not provide sufficient evidence to substantiate 
the claim.  Nonetheless, in a footnote, the Hogan Court 
stated:

We agree with Hogan that the opinion of the 
Veterans Court contains some troubling language: 
the court should not have referred to McKay's 
letter as "non-evidence."  Clearly, an opinion 
from a licensed counselor regarding the etiology 
of a claimant's psychological disorder must be 
considered as "evidence" of whether the disorder 
was incurred in service.  See 38 C.F.R. 
§ 3.159(a)(1) ("Competent medical evidence means 
evidence provided by a person who is qualified 
through education, training, or experience to 
offer medical diagnoses, statements, or 
opinions.").  After reviewing the record, 
however, we conclude that any error by the court 
was one of semantics, not substance.

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the 
Federal Circuit Court had another opportunity to visit the 
"non-evidence" language used by the Court when referring to 
a speculative opinion.  In Fagan, the Federal Circuit Court 
first noted the well-established principle that a Veteran 
holds a "general evidentiary burden" to establish all 
elements of a claim, including the nexus requirement.  Id. at 
1287.  In general terms, the Veteran is given the "benefit 
of the doubt" regarding any material issue "when there is 
an approximate balance of positive and negative evidence."  
Id.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, 
the Fagan Court further noted that the benefit of the doubt 
doctrine is not applicable based on "pure speculation or 
remote possibility."  See 38 C.F.R. § 3.102.

In Fagan, the Federal Circuit reviewed a Court finding that a 
VA examiner's statement that it was not possible to determine 
an etiology in the case was "non-evidence."  The Fagan 
Court analyzed the statement in terms of probative value, and 
not "non-evidence.  In Footnote 4, the Fagan Court made the 
following observation of the "non-evidence" language used 
by the Court:

However, we note as we did in Hogan-that it is 
"troubling" to refer to statements as "non-
evidence."  Hogan, 544 at 1297 ("the opinion of 
the Veterans Court contains some troubling 
language").  Reiterating what we said in Hogan, 
"[a] determination regarding service connection 
requires consideration of 'all pertinent medical 
and lay evidence.  Id. at 1298 (quoting 38 C.F.R. 
§ 3.303(a).  Regardless of whether an ultimate 
opinion is offered in a medical examiner's 
report, that report, as well as the facts 
discussed therein, "regarding the etiology of a 
claimant's [disability] must be considered as 
"evidence" of whether the [disability] was 
incurred in service.  Id...  

In general, the Court has discussed the elements to consider 
when evaluating physician opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

In this case, the Board reviewed an opinion from a September 
2004 VA examiner.  Clearly, this examiner is competent to 
render an opinion in this case.  It is not contended 
otherwise.  See Hilkert v. West, 12 Vet. App. 145, 151 
(1999), aff'd 232 F.3d 908 (Fed. Cir. 2000) (Board is 
entitled to assume competency of VA examiner and appellant 
bears burden of persuasion otherwise).  This doctor did 
render an opinion: (1) that the Veteran currently manifested 
two psychiatric diagnoses of cognitive disorder and 
depressive disorder NOS, and (2) that there was "no clear 
relationship between the [Veteran's] accident [in service] 
and the [V]eteran's current problems" (emphasis added).  The 
examiner provided further opinion that an opinion as to 
whether the Veteran was experiencing any psychiatric 
disability related to service could not be provided due to 
the Veteran's purported cognitive impairment.

Based upon the reasoning by the Court in Nieves, the 
September 2004 VA C&P examination report is deemed the 
product of an expert medical examiner.  Based upon the 
reasoning provided in Fagan and Hogan, it is unclear to the 
Board how the September 2004 VA C&P examiner's opinion 
"cannot constitute evidence against the claim," as held by 
the Court in this case.  It is also inconsistent with the 
Court's holding in Roberts v. West, 13 Vet. App. 185, 189 
(1999), which held that an inconclusive medical opinion did 
not render an examination report as inadequate.  In that 
case, the Court found that it was "not surprising" that a 
VA rheumatologist could not determine whether a frostbite 
injury 4 decades prior resulted in the Veteran developing 
arthritis.

The situation in Roberts is similar to the situation the 
Board places any VA examiner who evaluates the Veteran at 
this time. 

The Court takes further issue with the probative value 
assigned by the Board to a December 1988 VA C&P examination 
report which concluded that, if the Veteran's report of 
history was accepted, it was "possible" that the Veteran 
manifested a generalized anxiety disorder.  In the March 2007 
decision, the Board found that the Veteran's report of 
history was not credible and, as such, the probative value of 
the December 1988 examination report was similarly reduced in 
evidentiary value.  See Reonal v. Brown, 5 Vet. App. at 461 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

In briefing before the Court, the Secretary noted that the 
Veteran had provided as "a mostly accurate history" to a VA 
examiner in 1988.  The Board does not agree.  This analysis 
fails to take into account multiple examiner impressions that 
the Veteran's reports of symptomatology in many claims before 
VA have been imbued with embellishment, exaggeration, and 
factitiousness.  It also takes the December 1988 VA C&P 
examination report out of context with the entire evidentiary 
record, including a December 1988 VA neurology examination 
report which indicated that the Veteran appeared to be 
embellishing his symptoms. 

In pertinent part, the Veteran's STRs show that he presented 
for treatment in June and August 1970 for gastrointestinal 
symptoms.  In August 1970, the Veteran was noted to appear a 
little nervous when talking, seemed to "swallow" air in 
emphasizing his belching complaints, and appeared to over-
dramatize in acting out his symptoms.  He was given an 
impression of "Wants attention."

In March 1974, the Veteran was involved in a plane crash 
resulting in cerebral concussion, facial lacerations, 
fractured left ankle and fractured left wrist.  It was 
reported that the plane blew out a tire upon landing and 
rolled to a stop with no injury to inhabitants, but that the 
tire caught fire requiring passenger evacuation down an 
emergency chute in a rapid emergency fashion.  The Veteran 
sustained injuries when slipping and falling at the bottom of 
the chute.  

On a periodic examination in September 1974, the Veteran 
underwent psychiatric evaluation for somatic complaints of 
worrying about his finances, his physical condition, and his 
future.  He manifested symptoms of anxiety, loss of memory, 
and sleep difficulty.  He was assessed with a hysterical 
reaction.  His examination report provided a diagnosis of 
character disorder (hysterical personality).

On his separation examination in February 1975, the Veteran 
denied a history of symptoms such as frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sorts.  When explaining 
his airplane crash, the Veteran did not report any anxiety 
symptoms.  On examination, the Veteran had a normal 
psychiatric status.  The examiner also noted that the 
Veteran's subjective complaints regarding his wrist and ankle 
disabilities far outweighed the objective findings.

On VA examination in May 1975, the Veteran was noted to be 
apprehensive.  He reported feeling somewhat nervous "at 
times."  He denied a history of taking tranquilizers.  The 
examiner provided a diagnosis of mild, untreated anxiety 
reaction.

During a VA audiology examination in December 1975, a VA 
audiologist provided opinion that the Veteran was 
exaggerating his hearing loss problem by review of past 
audiological evaluations and the results of pure tone air 
conduction testing at that time.

In December 1976, the Veteran complained of a nervous 
disorder and memory loss related to service.

In 1982, the Veteran was incarcerated in federal prison based 
upon charges of false statements and mail fraud.  An October 
1982 periodic examination report from Fort Leavenworth 
Penitentiary included the Veteran's report of loss of memory 
and nervous trouble.  However, examination indicated a normal 
psychiatric status.

In a VA Form 21-8940 received in July 1986, the Veteran 
reported being rear-ended in a motor vehicle accident 
resulting in injuries to his head, neck and back.

On VA neurology examination in December 1988, the Veteran 
reported a history of spells of decreased memory, 
forgetfulness and difficulty with calculations and 
directions.  He further reported being involved in a car 
crash which required a CAT scan of the head, but the Veteran 
was unaware of the results.  Since that time, the Veteran had 
experienced spells of light headedness.  He further reported 
having flashbacks of the crash, particularly "THE BIG DELTA 
CRASH A FEW YEARS AGO."  Following examination, the examiner 
stated:

ASSESSMENT, STATUS POST CEREBRAL CONCUSSION.  I 
NOT HAVE THE CHART OR KNOW ANY DETAILS OF HIS 
ORIGINAL INJURY.  THE PATIENT MAY HAVE SOME 
DECREASED MEMORY SINCE HE SAID THE YEAR AS 1989 
AND COULD NOT NAME THE PRESIDENTS WELL, AND HAD 
POOR CALCULATION ALTHOUGH I DO NOT KNOW HIS 
BASELINE INTELLIGENCE AND DO NOT KNOW IF HE WAS 
GIVEN ME FULL EFFORT.  NEUROPSYCHOLOGICAL TESTING 
IN THE PATIENT WOULD BE EXTREMELY VALUABLE IN 
SHOWING WHETHER OR NOT THE PATIENT IS GIVING TRUE 
EFFORT AND ALSO WHETHER OR NOT HE HAS A TRUE 
MEMORY DEFICIT AS OPPOSED TO A LOW BASELINE.  THE 
DECREASED GRAPHESTHESIA AND JOINT POSITION SENSE 
DO NOT SEEM PHYSIOLOGIC IN THE FACE OF THE OTHER 
SENSORY MODALITIES BEING SO NORMAL IN THAT HE 
MISSED THESE SO SEVERELY.  THE PROBLEM WITH HIS 
GAIT DID NOT SEEM NEUROLOGICAL AND SEEMED TO BE 
DUE TO EMBELISHMENT OF PAIN WHICH HE HAD FROM A 
JOB INJURY.  I DO NOT FIND ANY NEUROLOGICAL 
ABNORMALITIES DUE TO HIS CEREBRAL CONCUSSION 
EXCEPT FOR POSSIBLE MEMORY LOSS.  THIS COULD BE 
BETTER EVALUATED, THOUGH, BY EXTENSIVE 
NEUROPSYCHOLOGICAL TESTING, SUCH AS 
HALSTEAD/RATAN.  AN MMPI COULD ALSO BE BENEFICIAL 
IN THIS PATIENT TO BETTER ASCERTAIN THE VALIDITY 
OF HIS TESTING.

On VA psychiatric examination in December 1988, the Veteran 
claimed to manifest PTSD as a result of the airplane accident 
in 1974.  The examiner noted that the Veteran's list of 
complaints would indicate a neurologic rather than 
psychiatric complaint.  He denied a history of psychiatric 
hospitalization or treatment since service.  He reported 
that, after his airplane accident, he had been disciplined 
for insubordination and using abusive language.  He stated 
that the aircraft was on fire upon crashing and split in 
half.  He indicated almost burning to death.  He reported 
sleep difficulties since a Delta crash at DFW.  The examiner 
noted that the Veteran "described symptomatology of a post 
traumatic stress disorder with which he may be acquainted.  I 
do not see indications of that.  There is a possibility if we 
except the veterans history of a possible generalized anxiety 
disorder chronic and relatively mild." 

In a statement received in January 1995, the Veteran claimed 
to manifest psychiatric symptoms of frequent nightmares of 
the in service airplane accident, frequent mental flashbacks 
of the crash event, depression, sporadic nervousness, crying 
and shaking, fright, restlessness, frequent concentration and 
retention problems, sporadic amnesia, sporadic irritability, 
anger, frustration, anxiety, and low self-esteem, 
reclusiveness, sporadic shortness of attention span and 
inability to recall information, diminishing interest in 
motivational intended activities, and frequent hypertension 
and stress.  He also noted a history of poor academic 
performance related to such symptoms.

On VA PTSD examination in November 1995, the Veteran blamed 
his imprisonment due to writing hot checks to the plane crash 
in service.  He reported helping students with grants and 
making false statements on grants.  He described current 
symptoms of restless sleep, handling stress by hollering and 
yelling, and crying easily without relief.  On mental status 
examination, the examiner stated that PTSD was not seen in 
the Veteran.  It was noted that the Veteran had a relatively 
normal affect since he claimed to be depressed, but that he 
didn't seem very depressed.  The Veteran was diagnosed with a 
very mild anxiety disorder.

An October 2001 VA joints examination reflected the following 
examiner impressions regarding the extent of the Veteran's 
claimed orthopedic complaints:

IT SHOULD BE NOTED THAT ANY APPARENT LIMITAITONS 
[SIC] IN RANGES OF MOTION ARE DUE TO PAIN.  
THERE IS NOT A FIRM ENDPOINT IN TENDON STRETCH.  
IT IS MORE A MATTER OF HE WILL NOT ALLOW FULL 
ROM BECAUSE OF PERCEIVED OR CLAIMED PAIN.  EVEN 
WITH THAT, WE BELIEVE THAT THE "SELF-
TERMINATED" ROMS ARE NO WORSE THAN THOSE 
DESCRIBED ON PREVIOUS EXAMS AND DOES NOT REFLECT 
A WORSENING OF HIS CONDITION.

WE FIRMLY BELIEVE THAT IT IS MORE LIKELY THAN 
NOT THAT MUCH IF NOT ALL OF HIS CLAIMED 
DISABILITY IS FACTITIOUS AND THUS WE INSISTED ON 
OBTAINING OBJECTIVE DATA (NERVE CONDUCTION 
VELOCITY) TO EITHER RULE IN OR OUT THE PRESENCE 
OF ACTUAL NERVE DAMAGE TO EXPLAIN HIS NEUROLOGIC 
SYMPTOMS OF NUMBNESS, WEAKNESS, AND 
INCOORDINATION.

WE SCHEDULED THIS TEST FOR 10/31/01.  WHEN IT 
WAS APPARENT THAT THE [VETERAN] DID NOT WANT TO 
HAVE THE TEST, WE CAREFULLY EXPLAINED THE 
RATIONALE TO A WOMAN WHO CALLED ON HIS BEHALF.  
TWO DAYS LATER HE CALLED AND CANCELLED THE TEST 
STATING "HE DID NOT WANT TO HAVE IT."

In May 2001, the Veteran underwent VA brain and spinal cord 
examination.  At that time, the VA examiner was only to 
obtain history provided by the Veteran's spouse due to his 
incompetence.  The examiner noted on two occasions that there 
was some embellishment to the Veteran's claimed neurologic 
functioning, and the examiner stated that he personally 
doubted all of the Veteran's claimed limitations were 
genuine.

Based upon the above, the Board finds that the Veteran's 
report of symptomatology to the VA examiner in December 1988 
cannot be accepted as true for purposes of this decision.  
Given the evidence described above, an examiner's access to 
the entire claims folder is clearly a necessary factor to 
arrive at a fully informed decision.  Furthermore, the Board 
notes that the examiner's use of the equivocal term 
"possible" is speculative in and of itself.  See generally 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's 
letter stating probability in terms of "may or may not" was 
speculative).  Clearly it is "possible" that the disability 
at issue is related to service.  Unfortunately, this is not 
the standard by which service connection may be granted. 

The standard for determining whether a claim is to be granted 
is set out by statute and regulation and was explained by the 
Veterans Court in one of its first cases.  38 U.S.C.A. 
§ 5107(b) provides as follows:  

The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

This is implemented by 38 C.F.R. § 3.102, which states, in 
pertinent part, as follows:  

It is the defined and consistently 
applied policy of the Department of 
Veterans Affairs to administer the law 
under a broad interpretation, consistent, 
however, with the facts shown in every 
case.  When, after careful consideration 
of all procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in favor of the claimant.  By reasonable 
doubt it is meant that an approximate 
balance of positive and negative evidence 
exists which does not satisfactorily 
prove or disprove the claim.  It is a 
substantial doubt and one within the 
range of probability as distinguished 
from pure speculation or remote 
possibility.  

The Board finds that there are four possible findings after 
reviewing record; either (1) the positive evidence 
preponderates against the negative evidence, (2) the positive 
evidence and negative evidence are approximately balanced, or 
in equipoise, (3) the negative evidence preponderates against 
the positive evidence, and (4) there is no positive evidence 
or negative evidence.  In the first two instances, the claim 
must be granted.  In the third instance, the claim must be 
denied.  A reading of the plain language of the statute, 
regulation, and Gilbert, leads to the conclusion that in the 
fourth instance, the claim must be denied.  

The absence of both positive and negative evidence leaves 
nothing to be balanced.  While one could make the argument 
that placing no evidence on the positive evidence side of the 
scales and no evidence of the negative evidence side of the 
scales results in balance, this is not what the statute and 
regulation state.  Rather, under the statute and regulation 
an approximate balance cannot be arrived at without both 
negative and positive evidence.  

Any argument that an absence of positive and negative 
evidence of a nexus should result in a grant is contrary to 
veterans' benefits law.  This result would be tantamount to a 
rebuttable presumption that if a Veteran has a service 
connected disability and another nonservice connected 
disability, the nonservice connected disability would be 
presumed to be service connected unless VA produced negative 
evidence.  There is no such presumption.  

Just as importantly, a result that required a grant of 
benefits in the absence of positive evidence of causation or 
aggravation of a disease or injury by a service connected 
disease or injury would render meaningless some of the 
language of 38 C.F.R. § 3.310 that "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected" (emphasis 
added) because it would do away with the word 
"proximately."  This is in contradiction to established 
rules of statutory interpretation.  An interpretation of a 
statute that renders part of the statutory language 
superfluous is to be avoided.  See Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
requires us to give effect to the clear language of statute 
and avoid rendering any portions meaningless or 
superfluous").  Rules of statutory interpretation apply as 
well to interpretation of agency regulations.  Roberto v. 
Dep't of the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).

Importantly, under 38 U.S.C.A. § 5107(a) states that 
"[e]xcept as provided otherwise by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary."  Recently, the 
Federal Circuit examined the meaning of 38 U.S.C.A. § 5107(a) 
in light of enactment of the Veterans Claims Assistance Act 
(VCAA) of 2000.  Skoczen v. Shinseki, 56 F.3d 1319 (Fed. Cir. 
2009).  The Federal Circuit explained that VA's duty to 
assist the claimant in obtaining evidence to support his or 
her claim, as codified in 38 U.S.C.A. § 5103A, did not mean 
that if no evidence is produced to support the claim that 
claim must be granted.  Rather, the Federal Circuit explained 
as follows:  

Under the general procedures, even as 
revised by the VCAA, a claimant must 
submit a plausible claim for benefit.  
Once the claimant steps over that rather 
low hurdle, VA's duty to assist under 
section 5103A starts.  From this point 
forward, VA has the obligation to assist 
the veteran in supporting his claim.  If 
zero evidence is produced in support of a 
material issue, that indicates at least 
two possibilities.  It may be that no 
evidence exists to support the particular 
issue, in which case VA can rule against 
the veteran on that issue.  
Alternatively, VA may have failed to 
satisfy its duty to assist, that failure 
being the cause of the lack of supporting 
evidence, in which case the claimant can 
contend that VA should have used further 
efforts and this did not comply with its 
statutory duty to assist.  

The Board finds illuminating the reasoning that the Federal 
Circuit employed in Dulin v. Mansfield, 250 Fed.App. 338 
(Fed. Cir. 2007).  In that case the Federal Circuit stated as 
follows:  

We understand Mr. Dulin to be arguing 
that, when determining whether there is 
"an approximate balance of positive and 
negative evidence" under Section 5107(b) 
the Veterans Court may not consider 
negative evidence the absence of evidence 
in favor of the veteran.  In making this 
argument Mr. Dulin relies upon the 
dissenting statement in Forshey v. 
Principi, that "[t]he absence of actual 
evidence is not substantive 'negative 
evidence.'" 284 F.3d 1335, 1363 (Fed. 
Cir. 2002).  Aside from the fact that 
dissenting opinions are not binding legal 
authority, the majority en banc in 
Forshey interpreted negative evidence to 
mean that "which tends to disprove the 
existence of the alleged fact.  In short, 
to the extent the Veterans Court viewed 
the lack of evidence in Mr. Dulin's favor 
as a circumstance amounting to negative 
evidence, it did not err.  

In a related vein, Mr. Dulin argues that 
a veteran is entitled to disability 
benefits "in the absence of evidence 
which negates entitlement to such 
benefits."  This is simply incorrect.  
Under Section 5107(a), a veteran must 
adequately present and support his claim 
for government benefits.  If the veteran 
fails to come forward with evidence in 
support of his or her claim, the claim 
fails.  

Finally, Mr. Dulin argues that the 
Veterans Court and the Board erred in not 
applying the benefit of the doubt rule.  
This point requires little discussion.  
Aside from the fact that the argument 
turns on the application of law to fact, 
a matter beyond our jurisdiction, it is 
premised on Mr. Dulin's view of what may 
constitute negative evidence under 
Section 5107(b).  As we have explained, 
that view is incorrect.  

For reasons noted above, in light of the problems associated 
with obtaining a "adequate" examination of the Veteran, 
such analysis may be necessary in the future adjudication of 
the Veteran's claims. 

Beyond the above, in light of Court's reference to a "waste 
of taxpayer money and judicial resources . . .", the Board 
believes it must note that the denial of service connection 
for PTSD by the Board was affirmed by both the Court and the 
Federal Circuit in November 1999.  Numerous issues in this 
case have been addressed, and readdressed, and then addressed 
again by the RO and Board over decades while the Veteran 
files more claims since this time (14 issues addressed by the 
Board May 2003, with what appears to be 25 claims raised by 
the Veteran in written argument submitted by the Veteran in 
June 2006).  The Board attempted to address the Veteran's 
most recent appeal to the Court in a clear and concise 
manner, to avoid needless repetition in a case that has been 
ongoing since 1994 and appears ongoing for the foreseeable 
future.  It is in this context that the Board asked the Court 
to review the Veteran's many statements and claims over time 
to fully understand the problems associated with a final 
adjudication of the Veteran's case.  

In this regard, the Board commends the RO in its efforts to 
address the Veteran's many claims over time. 

In light of the Court's decision deeming the September 2004 
VA C&P examination report as "non-evidence," the Board 
finds that additional VA opinion is necessary to determine 
whether the Veteran manifests any current psychiatric 
disorder which first began in service or, alternatively, is 
related to events in service.  At the last VA examination, 
the Veteran demonstrated near complete cognitive impairment 
which rendered mental status examination futile.  Therefore, 
the Board will not order further examination of the Veteran 
unless specifically requested by the examining VA physicians.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
facilities and exact periods of time for which 
he claims VA psychiatric treatment and 
evaluation (other than VA C&P examinations).

2.  Forward the Veteran's claims folder for 
review by a Board of three psychiatrists to 
determine whether the Veteran manifests any 
current psychiatric disorder which first began 
in service or, alternatively, is related to 
events in service.  The examiners must review 
all 8 volumes of the claims folder in their 
entirety, to include the Board's remand order 
and the Court's Memorandum Decision dated 
October 2008.

The Board of psychiatrists should determine 
whether any further interview, 
neurologic/psychological tests and/or 
industrial and social survey of the Veteran 
should be conducted in this case in order to 
determine if a psychiatric disorder other than 
posttraumatic stress disorder (PTSD) is related 
to service from April 1970 to February 1975

If so, the RO should assist the examiners in 
accomplishing all necessary tasks.  Following 
review of the claims folder (and any further 
evidentiary development if deemed necessary), 
the examiners are requested to provide opinion 
to the following questions:

	a) what is the diagnosis, or diagnoses, of 
all currently manifested acquired psychiatric 
disorders; and 

	b) whether any currently diagnosed acquired 
psychiatric disorder (other than PTSD) first 
manifested in service and/or is causally 
related to service, to include specific 
consideration of whether the anxiety disorder 
diagnosed by VA examiners first manifested in 
service and/or is causally related to service?

The examiners opinions must address all 
psychiatric diagnoses of record except for 
PTSD, to include anxiety disorder.  For 
purposes of this decision, the examiners 
are requested to deem an anxiety disorder 
to have existed during the appeal period 
even if currently resolved.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (the 
requirement that a current disability be 
present is satisfied "when a claimant has 
a disability at the time a claim for VA 
disability compensation is filed or during 
the pendency of that claim . . . even 
though the disability resolves prior to 
the Secretary's adjudication of the 
claim.")

The examiners' attention is directed 
toward the following evidence:
-  the August 1970 impression of 
"Wants attention;" 
-  the history and circumstances of the 
plane crash with cerebral concussion in 
March 1974; 
-  the periodic examination in 
September 1974 diagnosing the Veteran's 
complaints of worrying about finances, 
physical condition, and future, as well 
as manifested symptoms of anxiety, loss 
of memory, and sleep difficulty, as 
hysterical reaction/character disorder 
(hysterical personality); 
-  the negative lay and medical history 
on the February 1975 separation 
examination; 
-  the May 1975 VA C&P diagnosis of 
mild, untreated anxiety reaction;
-  the December 1975 VA audiology 
examination report opining that the 
Veteran was exaggerating his hearing 
loss problem;
-  the Veteran's December 1976 report 
of a nervous disorder and memory loss 
related to service;
-  the Veteran's incarceration for mail 
fraud and false statements in 1982, to 
include the October 1982 periodic 
examination report from Fort 
Leavenworth Penitentiary;
-  the Veteran's July 1986 report of 
being rear-ended in a motor vehicle 
accident resulting in injuries to his 
head, neck and back;
-  VA neurology examination in December 
1988 noting that the Veteran's 
complaints did not comport with actual 
examination findings and that the 
Veteran appeared to embellish his 
complaints;
-  VA psychiatric examination in 
December 1988 which noted that the 
Veteran's list of complaints would 
indicate a neurologic rather than 
psychiatric complaint, that the Veteran 
did not manifest PTSD, and that it was 
"possible" that the Veteran manifested 
a generalized anxiety disorder which 
was chronic and relatively mild;
-  the Veteran's January 1995 statement 
of multiple psychiatric symptoms;
-  the November 1995 VA PTSD 
examination report diagnosing a very 
mild anxiety disorder;
-  the October 2001 VA joints 
examination report finding that the 
Veteran disability complaints were 
factitious;
-  the May 2001 VA brain and spinal 
cord examination report noting some 
embellishment of symptoms;
-  the September 2004 VA C&P 
examination report; and
-  the Veteran's January 2008 brief 
before the Court which appears to be in 
the Veteran's own handwriting and 
written unassisted.  Cf. VA Form 21-526 
received February 1975.

The examiner must provide a rationale for 
the opinions expressed.  If any opinion 
cannot be provided without resort to 
speculation, the examiners must provide 
the reasons why such a non-speculative 
opinion cannot be provided.

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

